2018 WI 78

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2014AP2812
COMPLETE TITLE:         Ascaris Mayo and Antonio Mayo,
                                   Plaintiffs-Respondents-Cross-
                                   Appellants,
                        United Healthcare Insurance Company and
                        Wisconsin State Department of Health Services,
                                   Involuntary-Plaintiffs,
                             v.
                        Wisconsin Injured Patients and Families
                        Compensation Fund,
                                   Defendant-Appellant-Cross-Respondent-
                                   Petitioner,
                        Proassurance Wisconsin Insurance Company, Wyatt
                        Jaffe, MD, Donald C. Gibson, Infinity
                        Healthcare, Inc. and Medical College of
                        Wisconsin Affiliated Hospitals, Inc.,
                                   Defendants.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 377 Wis. 2d 566, 901 N.W.2d 782
                               PDC No: 2017 WI App 52 - Published

OPINION FILED:          June 27, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 19, 2018

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Milwaukee
   JUDGE:               Jeffrey A. Conen

JUSTICES:
   CONCURRED:           R.G. BRADLEY, J., concurs, joined by KELLY, J.
                        (opinion filed).
  DISSENTED:            A.W. BRADLEY, J., dissents, joined by
                        ABRAHAMSON, J. (opinion filed).
  NOT PARTICIPATING:


ATTORNEYS:


       For        the   defendant-appellant-cross-respondent-petitioner,
there were briefs filed by Kevin M. St. John, Roisin H. Bell,
John N. Giftos, and Bell Giftos St. John LLC, Madison.                 There
was an oral argument by Kevin M. St. John.
    For the plaintiffs-respondents-cross-appellants, there was
a brief filed by Susan R. Tyndall, Daniel A. Rottier, James M.
Fergal, and Habush Habush & Rottier, S.C., Madison.                           There was
an oral argument by Daniel A. Rottier.


    An amicus curiae brief was filed on behalf of the Wisconsin
Academy    of      Family      Physicians,         the     Wisconsin     Academy     of
Ophthalmology,      Inc.,      the     Wisconsin      Chapter      of   the    American
College of Emergency Physicians, Inc., the Wisconsin Orthopaedic
Society,     the    Wisconsin          Psychiatric        Association,     Inc.,    the
Wisconsin Radiological Society, Inc., the Wisconsin Society of
Anesthesiologists, Inc., and the Wisconsin Society of Plastic
Surgeons, Inc. by Guy DuBeau and Axley Brynelson, LLP, Madison.


    An amicus curiae brief was filed on behalf of the State of
Wisconsin by Misha Tseytlin, solicitor general, Brad D. Schimel,
attorney     general,       and    Amy     C.     Miller,     assistant       solicitor
general.        There    was      an    oral     argument     by   Misha      Tseytlin,
solicitor general.


    An amicus curiae brief was filed on behalf of Wisconsin
Hospital Association by Sara J. MacCarthy, Timothy W. Feeley,
and Hall, Render, Killian, Heath & Lyman, P.C., Milwaukee.


    An amicus curiae brief was filed on behalf of Wisconsin
Medical    Society      and    American         Medical    Association     Litigation
Center by Anne Berleman Kearney and Appellate Consulting Group,
Milwaukee.


    An amicus curiae brief was filed on behalf of The Physician
Insurers Association of America by                   Samuel J. Leib,          Brent A.
Simerson, Brenden M. Leib, and Leib Knott Gaynor LLC, Milwaukee.




                                            2
    An amicus curiae brief was filed on behalf of Wisconsin
Manufacturers and Commerce by Lucas T. Vebber, Corydon J. Fish,
and Wisconsin Manufacturers and Commerce, Madison.


    An amicus curiae brief was filed on behalf of the Wisconsin
Association for Justice by          William C. Gleisner,       III    and   Law
Offices of William Gleisner, Brookfield, with whom on the brief
were J. Michael End and End, Hierseman & Crain, LLC, Milwaukee.


    An amicus curiae brief was filed on behalf of Wisconsin
Defense    Counsel    by   Justin   F.    Wallace     and   Nash,    Spindler,
Grimstad, & McCracken, LLP, Manitowoc, with whom on the brief
were Monte E. Weiss, Charles W. Kramer, and Weiss Law Office SC,
Mequon.


    An amicus curiae brief was filed on behalf of the American
Tort Reform Association, the Wisconsin Civil Justice Council,
the National Federation of Independent Business, the Chamber of
Commerce   of   the   United   States,    and   the    Wisconsin     Insurance
Alliance by James A. Friedman, Bryan J. Cahill, and Godfrey &
Kahn, S.C., Madison.




                                      3
                                                                  2018 WI 78
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2014AP2812
(L.C. No.   2012CV6272)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Ascaris Mayo and Antonio Mayo,

            Plaintiffs-Respondents-Cross-
            Appellants,

United Healthcare Insurance Company and
Wisconsin State Department of Health Services,

            Involuntary-Plaintiffs,

      v.
                                                               FILED
Wisconsin Injured Patients and Families                   JUN 27, 2018
Compensation Fund,
                                                             Sheila T. Reiff
                                                          Clerk of Supreme Court
            Defendant-Appellant-Cross-Respondent-
            Petitioner,

Proassurance Wisconsin Insurance Company,
Wyatt Jaffe, MD, Donald C. Gibson, Infinity
Healthcare, Inc. and Medical College of
Wisconsin Affiliated Hospitals, Inc.,

            Defendants.




      REVIEW of a decision of the Court of Appeals.            Reversed and

cause remanded.
                                                                         No.    2014AP2812



     ¶1      PATIENCE DRAKE ROGGENSACK, C.J.                     Our review considers

whether the legislatively-enacted cap of $750,000 (the cap) on

noneconomic damages for victims of medical malpractice that is

set out in Wis. Stat. § 893.55 (2015-16)1 is unconstitutional

facially     or   as   applied,        based      on   equal     protection      and   due

process grounds.         In reliance on Ferdon ex rel. Petrucelli v.

Wis. Patients Comp. Fund, 2005 WI 125, 284 Wis. 2d 573, 701
N.W.2d 440, the court of appeals concluded that the cap was

facially unconstitutional.2             The court of appeals did not address

whether § 893.55 was unconstitutional as applied to Ascaris and

Antonio    Mayo   (the       Mayos).         However,      the      circuit    court   had

concluded    that      the    $750,000       cap   on     noneconomic     damages      was

unconstitutional as applied to the Mayos.3

     ¶2      We conclude that rational basis is the proper standard

by which to judge the constitutionality of Wis. Stat. § 893.55;

that § 893.55 is facially constitutional and constitutional as

applied to the Mayos; and that Ferdon erroneously invaded the

province of the legislature and applied an erroneous standard of
review.     Accordingly, we reverse the court of appeals' decision,

overrule     Ferdon,         and     conclude      that    the       $750,000    cap    on


     1
       All references to Wisconsin Statutes are to the 2015-16
version unless otherwise noted.
     2
       Mayo v. Wis. Injured Patients and Families Comp. Fund,
2017 WI App 52, ¶1, 377 Wis. 2d 566, 901 N.W.2d 782.
     3
       The    Honorable            Jeffrey   A.    Conen       of    Milwaukee    County
presided.



                                             2
                                                                                       No.    2014AP2812



noneconomic            damages          in        medical        malpractice       judgments          and

settlements is constitutional both facially and as applied to

the Mayos.

       ¶3        Therefore, we reverse the court of appeals and remand

to the circuit court to impose the $750,000 cap on noneconomic

damages.

                                             I.     BACKGROUND

                         A.    The Guaranteed Payment System

       ¶4        In    1975,       as    a    result        of    what     was    deemed      to     be   a

"medical         malpractice            crisis,"          the     legislature       established           a

comprehensive           system          of        guaranteed         payments      and       controlled

liability.              The    Wisconsin              Injured         Patients         and     Families

Compensation Fund (the Fund) was created at that time as part of

the    legislature's           comprehensive               system.         Wis.    Patients          Comp.

Fund v. Wis. Health Care Liab. Ins. Plan, 200 Wis. 2d 599, 607,

547 N.W.2d 578 (1996) (hereinafter                     WHCLIP).        In addition to

guaranteeing payment and controlling liability, the legislature

established required procedures for processing and paying claims
that alleged medical malpractice.                           § 1, ch. 37, Laws of 1975.

       ¶5        Chapter 655 "provide[s] the exclusive procedure for a

person      to    pursue       a    malpractice             claim     against      a     health      care

provider."            Rouse v. Theda Clark Med. Ctr., Inc., 2007 WI 87,

¶35,     302 Wis. 2d 358,       735 N.W.2d 30.     Under       Wisconsin's

comprehensive system, each health care provider must maintain

liability         coverage         of        at     least       $1    million     per        claim    and




                                                      3
                                                                  No.    2014AP2812



$3 million for all claims in a given policy year, Wis. Stat.

§ 655.23(4)(b)2, or qualify as a self-insurer, § 655.23(3)(a).4

In   addition    to   maintaining       liability    insurance,    health     care

providers are     required to participate in the Fund                   by   paying

annual assessments.      Wis. Stat. § 655.27(3)(a).

      ¶6   The    combination      of    required    insurance    and    required

assessments by the Fund, which health care providers must pay,

creates a mechanism for guaranteed payment to those who are

injured by medical malpractice.              This is so because the Fund

pays medical malpractice claims in excess of the health care

provider's insurance coverage amount.                Wis. Stat. § 655.27(1).

"In other words, the Fund is liable for payments 'after a health

care provider's statutorily mandated liability coverage limits

are exceeded.'"       Wis. Med. Soc'y v. Morgan, 2010 WI 94, ¶12, 328
Wis. 2d 469, 787 N.W.2d 22 (quoting WHCLIP, 200 Wis. 2d at 613).5

      ¶7   In regard to those injured by medical malpractice, the

Fund guarantees payment of 100 percent of all settlements and

judgments for economic damages arising from medical malpractice.
However,   payments     by   the    Fund     for    noneconomic    damages     are



      4
       Health care providers employed by the state, county,
municipality and federal government are, however, exempt from
the requirements of Chapter 655. See Wis. Stat. § 655.003(1).
      5
       The Fund also covers claims made against any provider's
employee who is acting within the scope of his or her employment
in providing health care services, ensuring that any person
seeking care from a covered provider is protected under the
Fund. Wis. Stat. § 655.005(2).



                                         4
                                                                   No.    2014AP2812



limited to $750,000 for each claim.6              Wis. Stat. § 893.55(4)(d)1.

So long as health care providers maintain the required insurance

and annually contribute to the Fund, they are not personally

liable for damages arising from medical malpractice.                     Wis. Stat.

§ 655.23(5).7

       ¶8     From the time the Fund was created, July 1, 1975,

until March of 2005,8 the Fund paid approximately $586,300,000 in

claims.      Morgan, 328 Wis. 2d 469, ¶21.             By December 31, 2007,

the total claim payments had increased to $666,100,000.                         Id.

Through      December      31,   2017,   the   fund   has   paid   approximately

$866,100,000 in claims.             2017 Functional and Progress Report,

Wis. Office of the Comm'r of Ins. (Feb. 23, 2018), https://

oci.wi.gov/Documents/Funds/IPFCF2017FunctionalandProgressReport.

pdf.        The   number    of   Fund    claims   begun     in   any   given   year

fluctuates.       In 2013-14, there were 83 pending potential claims

       6
       "Noneconomic damages" are defined as "moneys intended to
compensate for pain and suffering; humiliation; embarrassment;
worry; mental distress; noneconomic effects of disability
including loss of enjoyment of the normal activities, benefits
and pleasures of life and loss of mental or physical health,
well-being or bodily functions; loss of consortium, society and
companionship; or loss of love and affection."       Wis. Stat.
§ 893.55(4)(a).
       7
       The statute directs that a provider is liable for "no more
than the limits expressed in sub. (4) or the maximum liability
limit for which the health care provider is insured, whichever
is higher." Wis. Stat. § 655.23(5).
       8
       Our decision in Ferdon which eliminated the previous
noneconomic damages cap was issued on July 14, 2005. Ferdon ex
rel. Petrucelli v. Wis. Patients Comp. Fund, 2005 WI 125, 284
Wis. 2d 573, 701 N.W.2d 440.



                                          5
                                                                 No.   2014AP2812



against the Fund, followed just two years later in 2015-16 with

40 potential claims, and the most recent report for 2016-17

shows 55 potential claims against the Fund.               Id.

      ¶9        When the Fund was created in 1975, there was no cap on

noneconomic damages.           It was not until 1986 that the legislature

capped noneconomic damages.             The 1986 cap was $1 million.        1985

Wis. Act 340, §§ 30, 72.           The initial cap expired on January 1,

1991.     Id.

      ¶10       After the expiration of the 1986 cap on noneconomic

damages, the cost of insurance for health care providers rose,

as did health care costs.           See Maurin v. Hall, 2004 WI 100, ¶65

n.7, 274 Wis. 2d 28, 682 N.W.2d 866, overruled on other grounds

by   Bartholomew v. Wis. Patients Comp. Fund, 2006 WI 91, 293
Wis. 2d 38, 717 N.W.2d 216.             In response, the legislature again

enacted a cap on noneconomic damages, this time setting the

limit at $350,000.        1995 Wis. Act 10, §§ 5, 9.

      ¶11       The $350,000 cap remained in place until we concluded

that it was unconstitutional in Ferdon.9              Following Ferdon, the
legislature       acted   to   impose    the   $750,000   cap   on   noneconomic

damages that is before us.           2005 Wis. Act 183, §§ 1, 7.        For all

other damages, payment is guaranteed to the injured party for

100 percent of a judgment or settlement.



      9
       While the original amount of the cap was $350,000, the
limit was indexed to inflation so that at the time of the Ferdon
decision, the cap was $445,755.    Ferdon, 284 Wis. 2d 573, ¶200
(Prosser, J., dissenting).



                                          6
                                                                                 No.    2014AP2812



     ¶12       In creating the $750,000 cap for noneconomic damages,

the legislature undertook substantial investigative efforts to

assure that any future legislation in regard to a cap would be

constitutionally         appropriate.                 The     assembly       established         a

"Medical Malpractice Task Force" with the aim of implementing

revisions to the law in response to the court's Ferdon decision.

The task force found that noneconomic damages are an aspect of

recovery       that    often    is   based            on     emotion      and     not    on    any

predictable standard.           The task force said that "[a] reasonable

cap on noneconomic damages serves as a rational balance [in] the

Legislature's         plan     to    ensure           that        successful       malpractice

plaintiffs are able to recover appropriate damages."                                    Further,

"[m]edical      liability      reform     is          part    of    a     broad    legislative

strategy designed to keep health care affordable and available

in      Wisconsin."             "[C]apping                 noneconomic           damages       for

unquantifiable         harms     while        continuing            to     allow        unlimited

recovery for economic damages is crucial to this strategy."

     ¶13       Sixty-two     members     of       a    bipartisan         committee       of   the
legislature submitted new legislation that would increase the

cap to $750,000.         See 2005 AB 1073, §§ 1, 7.                      Hearings then were

held,    and    testimony      was    provided             both    for     and    against      the

$750,000 cap.

     ¶14       The    legislature      carefully             set    out    its     objectives,

stating that "[t]he objective of the treatment of this section

is to ensure affordable and accessible health care for all of

the citizens of Wisconsin while providing adequate compensation
to the victims of medical malpractice."                           2005 Wis. Act 183, § 3.

                                              7
                                                            No.     2014AP2812



Further,   the    legislature   codified      its   reasoning     by   which

"[e]stablishing    a   limitation       on   noneconomic   damage      awards

accomplishes the objective:"

         1. Protecting access to health care services
    across the state and across medical specialties by
    limiting the disincentives for physicians to practice
    medicine in Wisconsin, such as the unavailability of
    professional liability insurance coverage, the high
    cost of insurance premiums, large fund assessments,
    and unpredictable or large noneconomic damage awards,
    as recognized by a 2003 U.S. congress joint economic
    committee report, a 2003 federal department of health
    and human services study, and a 2004 office of the
    commissioner of insurance report.

         2. Helping contain health care costs by limiting
    the incentive to practice defensive medicine, which
    increases the cost of patient care, as recognized by a
    2002 federal department of health and human services
    study, a 2003 U.S. congress joint economic committee
    report, a 2003 federal government accounting office
    study, and a 2005 office of the commissioner of
    insurance report.

         3. Helping contain health care costs by providing
    more predictability in noneconomic damage awards,
    allowing insurers to set insurance premiums that
    better reflect such insurers' financial risk, as
    recognized by a 2003 federal department of health and
    human services study.

         4. Helping contain health care costs by providing
    more predictability in noneconomic damage awards in
    order to protect the financial integrity of the fund
    and allow the fund's board of governors to approve
    reasonable assessments for health care providers, as
    recognized by a 2005 legislative fiscal bureau memo, a
    2001 legislative audit bureau report, and a 2005
    office of commissioner of insurance report.
Wis. Stat. § 893.55(1)(d).

    ¶15    Act 183 also said that "the limitation of $750,000
represents an appropriate balance between providing reasonable

                                    8
                                                              No.     2014AP2812



compensation     for   noneconomic    damages    associated    with       medical

malpractice and ensuring affordable and accessible health care,"

and that "[t]his finding is based on actuarial studies provided

to the legislature, the experiences of other states with and

without    limitations    on   noneconomic       damages    associated      with

medical    malpractice,    the      testimony    of   experts,      and    other

documentary evidence presented to the legislature."                 2005 Wis.

Act 183, § 3.      Finally, the legislature noted that "the number

chosen is neither too high nor too low to accomplish the goals

of affordable and accessible health care, is a reasonable and

rational[] response to the current medical liability situation,

and is reasonably and rationally supported by the legislative

record."   Id.

    ¶16    The $750,000 cap remained in effect until the court of

appeals held it unconstitutional in this action.

                               B.    The Mayos

    ¶17    This action arose after Ascaris Mayo made two trips to

two emergency rooms in May 2011.            On the first occasion, she
visited the emergency room at Columbia St. Mary's Hospital in

Milwaukee after experiencing abdominal pain and a high fever.

She was seen by a physician and a physician's assistant and was

advised to follow up with her gynecologist because she had a

history of uterine fibroids.         The next day, Ascaris Mayo went to

a different emergency room where she was diagnosed with sepsis

that was caused by an untreated infection.                 As the result of

sepsis, many of her organs failed and all four of her limbs
developed dry gangrene, necessitating amputation.

                                       9
                                                               No.   2014AP2812



     ¶18    In June of 2012, the Mayos sued in Milwaukee County

Circuit    Court    alleging    medical      malpractice    and    failure    to

provide proper information.         Their claims were tried to a jury.

Neither    the   physician    nor   the    physician's   assistant    who    saw

Ascaris Mayo at Columbia St. Mary's emergency room was found to

have been negligent.         The jury did find, however, that neither

provider     gave   Ascaris    Mayo       adequate   information     regarding

alternate diagnoses and options for treatment of the alternate

diagnoses.          In   addition     to     economic      damages    totaling

$8,842,096,10 the jury awarded noneconomic damages of $15,000,000

to Ascaris Mayo11 and $1,500,000 to her husband.12

     ¶19    After the verdict was issued, the Fund moved to reduce

the jury's noneconomic damage award to $750,000 as required by

the cap.     The Mayos also made motions after verdict, moving for

entry of judgment on the verdict, as well as for declaratory




     10
       This sum included $1,142,096 for past health care
services; $7,100,000 for future health care services; $100,000
for past loss of earning capacity; and $500,000 for future loss
of earning capacity.
     11
       These damages were for "pain, suffering, disability, and
disfigurement."
     12
       The compensation for Mayo's husband was for "the loss of
society and companionship of his wife."



                                      10
                                                                   No.    2014AP2812



judgment     that      Wis.     Stat.    §§ 655.017    and     893.55(4)         are

unconstitutional facially and as applied to the Mayos.13

      ¶20    The circuit court held that the cap was not facially

unconstitutional, but concluded that it was unconstitutional as

applied     to   the   Mayos    on    equal    protection    and    due    process

grounds.     In reaching its conclusion, the circuit court relied

on the court's decision in Ferdon.

      ¶21    The court of appeals, in a published opinion, affirmed

the jury's noneconomic damage award, but on a different basis.

The court of        appeals "conclude[d] that the statutory cap                   on

noneconomic damages is unconstitutional on its face because it

violates the same principles our supreme court articulated in

[Ferdon], by imposing an unfair and illogical burden only on

catastrophically injured patients, thus denying them the equal

protection of the laws."              Mayo v. Wis. Injured Patients and

Families Comp. Fund, 2017 WI App 52, ¶1, 377 Wis. 2d 566, 901
N.W.2d 782.      For the reasons stated below, we reverse the court

of   appeals     decision,     and   conclude   that   the    $750,000     cap   on
noneconomic      damages       in    medical    malpractice     judgments        and

settlements is constitutional both facially and as applied to

the Mayos.




      13
       As basis for their claims of unconstitutionality, the
Mayos said that the statutes "violate [their] right to a jury
trial, their right to a certain remedy, the separation of powers
doctrine, and the due process and equal protection clauses of
the Wisconsin Constitution."



                                         11
                                                                            No.     2014AP2812



                                   II.    DISCUSSION

      ¶22    The Mayos challenge the facial constitutionality of

the cap and as the cap is applied to them.                       They claim that the

classification       for      those    who     suffer      noneconomic           damages    in

excess of the cap violates their right to due process and equal

protection.            The     Mayos      also      argue        that       the     cap     is

unconstitutional        as    applied     to      them    because      of     the   dramatic

decrease to their noneconomic damages award.                        The Fund, however,

contends that under a rational basis review, the $750,000 cap

survives constitutional scrutiny.

                              A.   Standard of Review

      ¶23    A   facial       challenge      to     the    constitutionality           of   a

statute presents a question of law that we review independently,

while benefitting from the court of appeals' and the circuit

court's discussions.           Milwaukee Branch of NAACP v. Walker, 2014
WI 98,    ¶21,   357 Wis. 2d 469,         851 N.W.2d 262.             An    as-applied

constitutional       challenge        also     is   subject      to     our      independent

review.     Society Ins. v. LIRC, 2010 WI 68, ¶13, 326 Wis. 2d 444,
786 N.W.2d 385.         Although we uphold historical factual findings

of the circuit court unless they are clearly erroneous, id.,

there is no contest about the relevant facts in the case before

us.

            B.   General Principles of Constitutional Review

      ¶24    There      are     two      general         types    of        constitutional

challenges to statutes:            facial and as-applied.               League of Women

Voters of Wis. Educ. Network, Inc. v. Walker, 2014 WI 97, ¶13,



                                             12
                                                                   No.    2014AP2812



357 Wis. 2d 360, 851 N.W.2d 302.                 We previously have explained

that:

          A party may challenge a law . . . as being
     unconstitutional on its face. Under such a challenge,
     the challenger must show that the law cannot be
     enforced    "under     any     circumstances." . . . In
     contrast, in an as-applied challenge, we assess the
     merits of the challenge by considering the facts of
     the particular case in front of us, "not hypothetical
     facts in other situations."     Under such a challenge,
     the   challenger   must    show    that   his   or  her
     constitutional rights were actually violated.
Id. (quoting State v. Wood, 2010 WI 17, ¶13, 323 Wis. 2d 321,

780 N.W.2d 63).

     ¶25     In either type of constitutional challenge, we presume

that the statute is constitutional.               League of Women Voters, 357
Wis. 2d 360, ¶16; State v. McKellips, 2016 WI 51, ¶29, 369 Wis.
2d 437, 881 N.W.2d 258; Madison Metro. Sewerage Dist. v. Stein,

47 Wis. 2d 349, 357, 177 N.W.2d 131 (1970); Town of Beloit v.

City of Beloit, 37 Wis. 2d 637, 643, 155 N.W.2d 633 (1968).

     ¶26     Our   presumption       of    constitutionality       is     based   on

respect for a co-equal branch of government and its legislative

acts.   Dane Cty. Dep't of Human Servs. v. Ponn P., 2005 WI 32,

¶16, 279 Wis. 2d 169, 694 N.W.2d 344.                   If any doubt persists

about whether a statute is constitutional, we resolve doubt in

favor   of    concluding      that        the    statute   is    constitutional.

McKellips, 369 Wis. 2d 437, ¶29; Aicher v. Wis. Patients Comp.

Fund, 2000 WI 98, ¶18, 237 Wis. 2d 99, 613 N.W.2d 849.                      In our

analysis,     we   do   not    reweigh          the   policy    choices    of     the
legislature.


                                          13
                                                                                     No.   2014AP2812



       ¶27     A party challenging the constitutionality of a statute

bears    a    very    heavy           burden    in        overcoming      the       presumption      of

constitutionality.                   League     of    Women    Voters,         357 Wis. 2d 360,

¶17.    In order to be successful, the challenger must prove that

the    statute       is    unconstitutional                "beyond    a    reasonable         doubt."

Id.          In     the        context         of     a     challenge          to     a    statute's

constitutionality, "beyond a reasonable doubt" "expresses the

'force or conviction with which a court must conclude, as a

matter of law, that a statute is unconstitutional before the

statute . . . can be set aside.'"                             Id. (quoting Ponn P., 279
Wis. 2d 169, ¶18).

       ¶28     Generally, Wisconsin courts have employed two levels

of scrutiny when addressing equal protection challenges.                                        Thorp

v. Town of Lebanon, 2000 WI 60, ¶38, 235 Wis. 2d 610, 612 N.W.2d
59.     Strict scrutiny is applied to statutes that restrict a

fundamental right.                   League of Women Voters, 357 Wis. 2d 360,

¶¶139-40 (concluding that the right to vote is fundamental).

Strict scrutiny is also applied to the regulation of protected
classes.          Thorp, 235 Wis. 2d 610, ¶38.                      When strict scrutiny is

applied, the statute must serve a compelling state interest; the

statute must be necessary to serving that interest; and the

statute       must        be        narrowly        tailored    toward          furthering         that

compelling state interest.                      Id.        There has been no contention

that    the       Mayos    have        a   fundamental         right      to    payment       of    all

damages       awarded          by    the   jury       nor    that    the       $750,000       cap    on

noneconomic         damages           discriminates          against       a        suspect   class.
Therefore, strict scrutiny does not apply.                                Bostco LLC v. Milw.

                                                     14
                                                                         No.       2014AP2812



Metro. Sewerage Dist., 2013 WI 78, ¶76, 350 Wis. 2d 554, 835
N.W.2d 160.

       ¶29    The    more    common     level       of    statutory          scrutiny      is

rational basis scrutiny, where statutes are upheld if there is

any rational basis for the legislation.                   Id.     "The basic test is

not whether some inequality results from the classification, but

whether      there   exists       any   reasonable        basis    to        justify      the

classification."         Id. (citing Sambs v. City of Brookfield, 97
Wis. 2d 356, 293 N.W.2d 504 (1980)).                 In an as-applied challenge

to the damages limited by Wis. Stat. § 893.80(3), we concluded

that    not    all    disparities          are   sufficient        to        sustain      the

contention of unconstitutionally disparate treatment.                                Bostco

LLC, 350 Wis. 2d 554, ¶79.

       ¶30    In Ferdon, the majority opinion spent many paragraphs

discussing rational basis and concluding that strict scrutiny

was    not    appropriate     in    assessing       the   then     $350,000         cap    on

noneconomic damages.              Ferdon, 284 Wis. 2d 573, ¶¶59-96.                       Its

discussion     recited      the    usual    rules    applicable         to     a   rational
basis review.        However, after its thorough discussion, the court

threw all of the principles of rational basis aside.                           It created

an intermediate level of review that it called "rational basis

with teeth, or meaningful rational basis."                  Id.

       ¶31    The court gave this new level of scrutiny no standards

by which to determine whether it should be applied; but instead,

overturned the then existing cap on noneconomic damages through

application of the majority's policy choice for Wisconsin.                                For
example, the court opined that "[a] cap on noneconomic damages

                                            15
                                                                           No.        2014AP2812



diminishes       tort        liability    for       health    care     providers            and

diminishes the deterrent effect of tort law."                          Id., ¶89.             In

concluding        that        the      legislature's         policy         choice          was

constitutionally         flawed,       the       majority    opinion       said,        "[t]he

legislature enjoys wide latitude in economic regulation.                                    But

when    the    legislature       shifts      the    economic      burden     of        medical

malpractice from insurance companies and negligent health care

providers to a small group of vulnerable, injured patients, the

legislative action does not appear rational."                        Id., ¶101.             The

majority did not consider that part of the legislative plan that

guaranteed 100 percent payment of all other damages, a benefit

that no other tort carries.               Accordingly, the test for rational

basis with teeth is whether the petitioner's claim is in line

with the Ferdon majority's policy choice for Wisconsin.

       ¶32     We hereby overrule Ferdon.                Rational basis with teeth

has no standards for application, usurps the policy forming role

of    the     legislature       and    creates      uncertainty      under        the      law.

Ferdon also creates new doctrine when it holds that "[a] statute
may    be     constitutionally         valid      when   enacted     but     may        become

constitutionally invalid because of changes in the conditions to

which   the     statute       applies.       A    past   crisis    does     not        forever

render a law valid."                Id., ¶114.       There is no law to support

this extraordinary declaration and we overrule it as well as

"rational basis with teeth."

                                C.    Facial Challenge

       ¶33     When      a     party      challenges          a      law         as      being
unconstitutional on its face, he or she must show that the law

                                             16
                                                                       No.     2014AP2812



cannot      be    enforced     "under    any    circumstances."              Wood,    323
Wis. 2d 321, ¶13.           A challenger must meet the highest level of

proof, beyond a reasonable doubt, if he or she is to succeed.

League of Women Voters, 357 Wis. 2d 360, ¶17.

      ¶34    The Mayos argue that the cap on noneconomic damages in

the   context      of   medical    malpractice        "attempt[s]      to    resolve    a

perceived        societal     problem    on    the    backs    of   the      few,    most

severely injured, victims of medical malpractice."                           Because of

this alleged disparate treatment under the cap, the Mayos say

that their rights to equal protection and due process have been

violated.

      ¶35    Article     I,    Section    1    of    the   Wisconsin    Constitution

provides that:

      All people are born equally free and independent, and
      have certain inherent rights; among these are life,
      liberty and the pursuit of happiness; to secure these
      rights, governments are instituted, deriving their
      just powers from the consent of the governed.
Article I, Section 1 has been interpreted as providing the same

equal      protection       and   due    process      rights    afforded        by    the

Fourteenth Amendment to the United States Constitution.14                            State



      14
           The text of the Fourteenth Amendment states, in relevant
part:

      nor shall any State deprive any person of life,
      liberty, or property, without due process of law; nor
      deny to any person within its jurisdiction the equal
      protection of the laws.

U.S. Const. amend XIV, § 1.



                                          17
                                                                                No.     2014AP2812



ex rel. Sonneborn v. Sylvester, 26 Wis. 2d 43, 49, 132 N.W.2d
249 (1965).

       ¶36    When a party makes a facial challenge, he or she bears

a   heavy    burden      because        "legislative            enactments       are    presumed

constitutional,          and    we   will     resolve         any    reasonable         doubt    in

favor of upholding the provision as constitutional."                                      Bostco

LLC, 350 Wis. 2d 554, ¶76.                  This presumption is grounded in our

understanding        and       respect       for       the    differing         roles    of     the

legislature and the judiciary.                         Vincent v. Voight, 2000 WI 93,

¶52 n.22, 236 Wis. 2d 588, 614 N.W.2d 388.                             "In the context of

an equal protection challenge, we will sustain a legislative

enactment      that      creates        a    distinction           between       treatment       of

different groups, if there exists a rational basis to support

that    distinction,           provided       that        the      distinction         does     not

implicate a suspect class or impinge upon a fundamental right."

Bostco LLC, 350 Wis. 2d 554, ¶76.                             Because, as we have said

previously,        the   cap     does       not    deny      any    fundamental         right    or

implicate any suspect class, we apply rational basis review.
State v. Smith, 2010 WI 16, ¶12, 323 Wis. 2d 377, 780 N.W.2d 90.

       ¶37    In    bringing         an      equal        protection        challenge,          the

challenging party must show that the statute "treats members of

similarly situated classes differently."                           Tomczak v. Bailey, 218
Wis. 2d 245,   261,       578 N.W.2d 166       (1998).       In    their    facial

challenge, the Mayos allege that the cap creates two classes:

medical      malpractice        claimants          who    are      fully   compensated          for

noneconomic damages (noneconomic damages of $750,000 or less),
and those who are not fully compensated (noneconomic damages

                                                  18
                                                                         No.      2014AP2812



greater than $750,000).              Because the parties agree to employ

this classification for purposes of the facial, equal protection

challenge, we accept it too.

      ¶38     With regard to due process, "[t]he touchstone of due

process is protection of the individual against arbitrary action

of government."         Wolff v. McDonnell, 418 U.S. 539, 558 (1974).

Due     process      "bars    certain         arbitrary,        wrongful       government

actions."      State v. Radke, 2003 WI 7, ¶12, 259 Wis. 2d 13, 657
N.W.2d 66.

      ¶39     While equal protection and due process challenges may

have different implications, "[t]he analysis under both the due

process     and     equal    protection        clauses    is     largely    the     same."

State    v.   Quintana,       2008 WI 33,       ¶78,    308 Wis. 2d 615,   748
N.W.2d 447.         Therefore,       as   a    practical       matter,     the    rational

basis analysis for the Mayos' facial, equal protection challenge

will be relevant to their due process claim as well.                           See Smith,

323 Wis. 2d 377, ¶16.

      ¶40     Having determined that we apply rational basis review,
we must now determine whether the legislature had a rational

basis for enacting the cap.                   In our rational basis review, we

consider      not     "whether       some      inequality        results         from   the

classification, but whether there exists any reasonable basis to

justify the classification."                  Bostco LLC, 350 Wis. 2d 554, ¶76

(quoting Sambs, 97 Wis. 2d at 371).                 When, as in the case before

us, there is no fundamental right or suspect class implicated by

the legislative enactment, the statute "must be sustained unless
it is 'patently arbitrary' and bears no rational relationship to

                                              19
                                                                      No.    2014AP2812



a legitimate government interest."                   Smith, 323 Wis. 2d 377, ¶12

(quoting Frontiero v. Richardson, 411 U.S. 677, 683 (1973)).                          We

will not reweigh the policy choices of the legislature, State ex

rel. Strykowski v. Wilkie, 81 Wis. 2d 491, 506, 261 N.W.2d 434

(1978), because "[r]ational basis review does not 'allow us to

substitute our personal notions of good public policy for those

of' the legislature," Blake v. Jossart, 2016 WI 57, ¶32 n.16,

370 Wis. 2d 1, 884 N.W.2d 484, cert. denied, 137 S. Ct. 669

(2017) (quoting Schweiker v. Wilson, 450 U.S. 221, 234 (1981)).

    ¶41       A    statute   is   unconstitutional           under   rational   basis

scrutiny if the legislature "applied an irrational or arbitrary

classification       when    it   enacted      the    provision."        Aicher,   237
Wis. 2d 99, ¶57.        "It is not our role to determine the wisdom or

rationale underpinning a particular legislative pronouncement."

Id.; see also FCC v. Beach Commc'ns, Inc., 508 U.S. 307, 313

(1993) ("[E]qual protection is not a license for courts to judge

the wisdom, fairness, or logic of legislative choices.").                        While

we recognize that legislative enactments can be imperfect and
result   in       inequities,     "our   goal    is     to   determine      whether   a

classification [] rationally advances a legislative objective."

Aicher, 237 Wis. 2d 99, ¶57.

    ¶42       A classification created by legislative enactment will

survive rational basis scrutiny upon meeting five criteria:

    (1) All   classification[s]  must   be  based   upon
    substantial distinctions which make one class really
    different from another.

    (2) The classification adopted must be germane to the
    purpose of the law.

                                          20
                                                                     No.   2014AP2812


      (3) The classification must not be based upon existing
      circumstances only. [It must not be so constituted as
      to preclude addition to the numbers included within a
      class.]

      (4) To whatever class a law may apply, it must apply
      equally to each member thereof.

      (5) That the characteristics of each class should be
      so far different from those of other classes as to
      reasonably suggest at least the propriety, having
      regard to the public good, of substantially different
      legislation.

Id., ¶58 (quoting Dane Cty. v. McManus, 55 Wis. 2d 413, 423, 198
N.W.2d 667 (1972)).

      ¶43   When we apply five-step rational basis scrutiny, as we

explain     further    below,      we    conclude     that   the     legislature's

comprehensive    plan      that    guarantees     payment    while     controlling

liability for medical malpractice through the use of insurance,

contributions to the Fund and a cap on noneconomic damages has a

rational basis.       Therefore, it is not facially unconstitutional.

      ¶44   First,    we    determine       whether    the   classification       of

those who have greater than $750,000 in noneconomic damages is
substantially different from the class of injured patients who

have less than $750,000 of noneconomic damages.                        Aicher, 237
Wis. 2d 99, ¶58.           This distinction is obviously "real" as a

person who fits into the former category cannot also be part of

the   latter.     The      first   step    of    rational    basis    scrutiny    is

satisfied.

      ¶45   Second, Chapter 655 of the Wisconsin Statutes creates

a   comprehensive     plan    for       claims   of   medical      malpractice    in
Wisconsin.      Included in this plan is the right to guaranteed

                                          21
                                                                      No.    2014AP2812



payment of unlimited damages for economic losses, as well as

past   and     future     health      care    costs.      Wis.   Stat.       § 655.23;

Wis. Stat. § 655.27.              Payment of noneconomic damages up to, and

including, $750,000 also is guaranteed.                   Wis. Stat. § 655.017;

Wis. Stat. § 893.55(1d)(b).

       ¶46    When the legislature enacted Chapter 655 in 1975, it

also made a number of legislative findings.                  We will not relate

them here because the legislature took a fresh look at medical

malpractice damages in amending Chapter 655 after this court's

decision in Ferdon.               In so doing, the legislature placed its

policy rationale within the statutes so that it would be clearly

understood.

       ¶47    The legislature stated that the fund was "established

to curb the rising costs of health care by financing part of the

liability      incurred      by    health    care   providers    as    a    result    of

medical malpractice claims and to ensure that proper claims are

satisfied."        Wis. Stat. § 655.27(6).             Additionally, with regard

to   the     cap   itself,    the     legislature      explicitly     laid    out    its
objectives and support for the cap:

       The objective of the treatment of this section is to
       ensure affordable and accessible health care for all
       of the citizens of Wisconsin while providing adequate
       compensation to the victims of medical malpractice.
       Achieving this objective requires a balancing of many
       interests. Based upon documentary evidence, testimony
       received at legislative hearings, and other relevant
       information, the legislature finds that a limitation
       on the amount of noneconomic damages recoverable by a
       claimant or plaintiff for acts or omissions of a
       health   care   provider,  together   with   mandatory
       liability coverage for health care providers and
       mandatory participation in the injured patients and

                                             22
                                             No.   2014AP2812


families compensation fund by health care providers,
while compensating victims of medical malpractice in
appropriate circumstances by the availability of
unlimited   economic   damages, ensures  that   these
objectives are achieved. Establishing a limitation on
noneconomic damage awards accomplishes the objective
by doing all of the following:

     1. Protecting access to health care services
across the state and across medical specialties by
limiting the disincentives for physicians to practice
medicine in Wisconsin, such as the unavailability of
professional liability insurance coverage, the high
cost of insurance premiums, large fund assessments,
and unpredictable or large noneconomic damage awards,
as recognized by a 2003 U.S. congress joint economic
committee report, a 2003 federal department of health
and human services study, and a 2004 office of the
commissioner of insurance report.

     2. Helping contain health care costs by limiting
the incentive to practice defensive medicine, which
increases the cost of patient care, as recognized by a
2002 federal department of health and human services
study, a 2003 U.S. congress joint economic committee
report, a 2003 federal government accounting office
study, and a 2005 office of the commissioner of
insurance report.

     3. Helping contain health care costs by providing
more predictability in noneconomic damage awards,
allowing insurers to set insurance premiums that
better reflect such insurers' financial risk, as
recognized by a 2003 federal department of health and
human services study.

     4. Helping contain health care costs by providing
more predictability in noneconomic damage awards in
order to protect the financial integrity of the fund
and allow the fund's board of governors to approve
reasonable assessments for health care providers, as
recognized by a 2005 legislative fiscal bureau memo, a
2001 legislative audit bureau report, and a 2005
office of commissioner of insurance report.




                          23
                                                                    No.    2014AP2812



Wis. Stat. § 893.55(1d)(a).           The legislature also stated further

reasoning for the choice of $750,000 as a cap on noneconomic

damages when it explained:

      Based on actuarial studies, documentary evidence,
      testimony, and the experiences of other states, the
      legislature concludes there is a dollar figure so low
      as to deprive the injured victim of reasonable
      noneconomic damages, and there is a dollar figure at
      which the cap number is so high that it fails to
      accomplish the goals of affordable and accessible
      health care.     The legislature concludes that the
      number chosen is neither too high nor too low to
      accomplish the goals of affordable and accessible
      health care, is a reasonable and rational response to
      the current medical liability situation, and is
      reasonably and rationally supported by the legislative
      record.
§ 893.55(1d)(c).

      ¶48   The cap on noneconomic damages was driven by a number

of legislative goals that were advanced by the classification:

(a) lowering      health       care     costs      and       insurance       rates,

(b) incentivizing          physicians        to   practice      in        Wisconsin,

(c) limiting the amount of defensive medicine practiced thereby

reducing    costs     to    patients,     (d) making       noneconomic        damage

payments    to   claimants      more    predictable       thereby     controlling

premium adjustments to health care providers and (e) protecting

the integrity of the Fund.           Under a rational basis review, we do

not   consider      whether    the     legislature       achieved     its    goals.

Rather, we recognize that the legislature had ample testimony

before it to support its policy choices, and we will not reweigh

legislative choices.        See Wilkie, 81 Wis. 2d at 506.




                                        24
                                                                No.   2014AP2812



       ¶49   By enacting the cap, the legislature made a legitimate

policy choice, knowing that there could be some harsh results

for those who suffered medical malpractice and would not be able

to     recover     the   full   amount    of   their   noneconomic     damages.

However, any cap, by its very nature, will limit the amount that

some people will be able to recover.             If the cap did not do so,

it would have no economic effect.

       ¶50   It must also be noted, however, that while there is a

cap on noneconomic damages, there also is a guarantee of payment

for all other categories of damages that a victim of medical

malpractice may be awarded.              No other tort has a guarantee of

unlimited payment for a jury's award of economic damages.

       ¶51   Because the classification created by the cap supports

the purpose of the law and the legislature's overarching goal of

"ensur[ing] affordable and accessible health care for all of the

citizens of Wisconsin while providing adequate compensation to

the victims of medical malpractice, Wis. Stat. § 893.55(1d)(a),

we continue to the third step of our rational basis review.
       ¶52   The    legislative    classification      must    not    be   based

solely upon existing circumstances.               Aicher, 237 Wis. 2d 99,

¶58.     Here, the law does nothing to "preclude addition to the

numbers included within a class," and "allow[s] expansion of the

class" to include additional members in the future.                   Id., ¶69.

Therefore, the third factor is satisfied.

       ¶53   Fourth, we consider whether the cap applies equally to

the members of each class created.              Id., ¶58.     The Mayos argue
that the cap does not apply equally to all members of the class

                                         25
                                                               No.   2014AP2812



whose noneconomic damages exceed $750,000 because the greater

the award given, the smaller the percentage of that award that

is recovered.    However, contrary to the Mayos' argument, the cap

on noneconomic damages remains at $750,000 regardless of whether

an individual is awarded $750,000 or $15 million.                    Therefore

each person for whom the cap is a factor in recovery is treated

exactly the same.      Their noneconomic damages will be capped at

$750,000.    Because each member of the class is treated precisely

the same under the cap, the fourth Aicher factor is met.


    ¶54     Fifth,   and   finally,    we   must   determine    whether    the

characteristics of each class are so different from those of the

other class to "reasonably suggest" legislation that is for the

public good.     Id., ¶58.      The legislature was concerned with

massive noneconomic damage awards because they are unpredictable

and often based on emotion.       The legislature wanted to plan for

accessible health care while providing reasonable compensation

for those who are injured.       The legislature chose to provide a

mechanism to pay 100 percent of all damages arising from medical
malpractice except for noneconomic damages, on which it placed a

$750,000 cap.    The legislature made a rational policy choice by




                                      26
                                                                             No.     2014AP2812



limiting noneconomic damages; therefore, we conclude that the

fifth part of the Aicher rational basis review is satisfied.15

          ¶55     The party who challenges the constitutionality of a

statute bears a very heavy burden in overcoming the presumption

of constitutionality.                 The challenging party must prove that the

statute is unconstitutional "beyond a reasonable doubt."                               League

of Women Voters, 357 Wis. 2d 360, ¶17.                         All steps of the Aicher

rational basis test have been fully satisfied; accordingly, we

conclude          that    the    Mayos    have     failed       to    show     the    cap    on

noneconomic          damages     is     unconstitutional         beyond      a     reasonable

doubt.           As a result, their facial challenge fails.                          However,

because the Mayos also challenge the constitutionality of the

cap on noneconomic damages as applied to them, our discussion

continues.

                                D.     As-applied Challenge

          ¶56     As-applied     challenges        question     the    constitutionality

of a statute "on the facts of a particular case or [as applied]

to    a        particular   party."        Smith,        323 Wis. 2d 377,       ¶10    n.9.
(quoting Challenge, Black's Law Dictionary 223 (7th Ed. 1999)).

"In       an     as-applied      challenge,        the    constitutionality           of    the

statute          itself   is    not    attacked;     accordingly,        the     presumption

          15
       The legislature has made similar policy choices that have
limited damages for medical malpractice in other circumstances.
For example, if the healthcare providers who interacted with
Ascaris Mayo had been employees of a state hospital, the Mayos'
damages for economic and noneconomic damages would have been
limited to a total of $250,000.   Wis. Stat. § 655.003(1); Wis.
Stat. § 893.82(6).



                                              27
                                                                              No.     2014AP2812



that the statute is constitutional applies, just as it does in a

facial challenge."               In re Gwenevere T., 2011 WI 30, ¶47, 333
Wis. 2d 273, 797 N.W.2d 854.                         However, while we presume the

statute is constitutional, "we do not presume that the State

applies statutes in a constitutional manner."                           Id., ¶48 (quoting

Society Ins., 326 Wis. 2d 444, ¶27).

       ¶57    Because       as-applied      challenges          turn     on    their    facts,

each one is different.              Accordingly, we determine on a case-by-

case   basis      whether     a    petitioner's             constitutional         rights    have

been transgressed.           In re Gwenevere T., 333 Wis. 2d 273, ¶49.

       ¶58    As we have mentioned above in discussing the facial

constitutionality of the cap, because no fundamental right or

suspect      class    is    at     issue   here,        we     apply    a    rational       basis

review.        Smith,       323 Wis. 2d        377,    ¶12.       In    an    as-applied

challenge, the challenger must prove beyond a reasonable doubt

that as applied to him or her the statute is unconstitutional.

Id.     We will conclude that a statute has been applied in a

constitutional manner "if the application of the statute bears a
rational relation to a legitimate legislative objective."                                   In re

Gwenevere T., 333 Wis. 2d 273, ¶53.

       ¶59    Prior to considering the Mayos' circumstances, it is

helpful      to      examine       another       as-applied            challenge       to     the

constitutionality of a statute that came before us in Blake, 370
Wis. 2d 1.        In Blake, the plaintiff's childcare provider license

was    revoked        due     to     legislation              that     required       lifetime

prohibition on granting a childcare license to persons convicted
of    certain     criminal        offenses.           The     plaintiff's          license    was

                                                28
                                                                        No.    2014AP2812



revoked because of her conviction for welfare fraud, an offense

coming within the statutory proscription against licensing for

childcare.       Blake      challenged    the     statute's       constitutionality

both facially and as applied to her.

       ¶60   We held that neither Blake's facial nor her as-applied

challenge     had    merit.       Blake        asserted   her     right        to    equal

protection was denied because of disparate treatment, in that

others convicted of "dishonesty related offenses" did not suffer

permanent     denial     of    childcare       licensure.         Id.,        ¶46.      We

concluded, however, that Blake had "misidentifie[d] the proper

scope for evaluating the classification."                   Id.     Referring to a

prior court of appeals case, we explained that the plaintiff

identified "no evidence that she was treated differently from

any    similarly-situated        childcare       provider    whose       license       was

revoked under the new law."               Id. (quoting Brown v. DCF, 2012
WI App 61, ¶43, 341 Wis. 2d 449, 819 N.W.2d 827).                        We concluded

that because Blake was treated "in a manner consistent with the

treatment     of      similarly     situated        providers . . . and               [the
plaintiff] has not presented evidence to the contrary, her as-

applied equal protection claim fails."                    Blake, 370 Wis. 2d 1,

¶46.

       ¶61   As with the plaintiff in Blake, the Mayos have not

presented any evidence that they were treated differently than

others who are similarly situated.                 The Mayos argue that their

noneconomic damages award is reduced by 95.46 percent when the

cap is applied.        However, as with the plaintiff in Blake, the
Mayos    focus      their     attention    on     themselves       as     opposed       to

                                          29
                                                                         No.     2014AP2812



analyzing         whether    they     are     treated    differently       than       other

similarly-situated persons.

       ¶62       The Mayos were treated the same under the cap as any

other persons for whom the jury has awarded noneconomic damages

in excess of $750,000.               The cap applies regardless of how much

in     excess      of    $750,000     the     award;    how     drastic    the       injury

suffered; the gender, age, or race of the plaintiff; or the

extent      of    a     health   care    provider's      culpability.          The    Mayos

certainly are very sympathetic plaintiffs because of the severe

injuries that Ascaris Mayo has suffered.                        However, were we to

construe the cap based on our emotional response to her injury,

we   would       be   substituting      our   policy    choice     for    that       of   the

legislature.

       ¶63       Further, the Mayos have not shown that the cap as

applied to them is "arbitrary and not rationally related to a

legitimate government interest."                   Smith, 323 Wis. 2d 377, ¶28.

A continued point of contention in the Mayos' brief, as well as

at oral argument, was that the Fund has very significant assets
and,     therefore,         paying    the     Mayos     would    not     endanger         its

solvency.         However, the size of the noneconomic damages award as

compared with the balance in the Fund from which the Mayos seek

an additional $15 million in compensation is not relevant to

their constitutional challenge.16                     The financial planning and

maintenance of the Fund does not fall within the duties of the

       16
       The Fund has already paid more than $7 million dollars in
economic damages to the Mayos.



                                              30
                                                                              No.     2014AP2812



judiciary;        we     do    not       set     premiums      or    choose     the     Fund's

investments; we do not set the amount that the Fund must contain

to meet potential expenditures for pending claims.                                  Rather, we

consider the legislature's creation of the Fund, the language of

the enactment, the purposes it serves and whether it was applied

consistent with those purposes in determining its validity.

    ¶64     Furthermore,             the       Wisconsin      Constitution     permits        the

legislature to eliminate common law causes of action altogether.

Under Article XIV, Section 13 of the Wisconsin Constitution, the

common law may be "altered or suspended by the legislature."                                    A

prominent        example           is      worker's        compensation,        where         the

legislature       has     eliminated           claims    for    noneconomic         damages    by

workers against their employers.                        See Wis. Stat. § 102.03(2).

However,     in        medical      malpractice,         the     legislature         chose     to

continue    to     allow      medical          malpractice      plaintiffs      to     recover

noneconomic damages, but limited the amount to $750,000.

    ¶65     Because           we        conclude       that    the    $750,000         cap     on

noneconomic damages established by Wis. Stat. § 893.55 has been
applied     in         rational          relation       to     legitimate       legislative

objectives, § 893.55 is not unconstitutional as applied to the

Mayos.

                                        III.    CONCLUSION

    ¶66     We conclude that rational basis is the proper standard

by which to judge the constitutionality of Wis. Stat. § 893.55;

that § 893.55 is facially constitutional and constitutional as

applied to the Mayos; and that Ferdon erroneously invaded the
province of the legislature and applied an erroneous standard of

                                                  31
                                                                  No.     2014AP2812



review.    Accordingly, we reverse the court of appeals' decision,

overrule     Ferdon,   and        conclude    that   the    $750,000       cap    on

noneconomic      damages     in     medical    malpractice       judgments        and

settlements is constitutional both facially and as applied to

the Mayos.

    ¶67     Therefore, we reverse the court of appeals and remand

to the circuit court to impose the $750,000 cap on noneconomic

damages.

    By     the   Court.—The       decision    of   the   court   of     appeals    is

reversed and the cause is remanded to the circuit court.




                                        32
                                                                                 No.    2014AP2812.rgb




      ¶68    REBECCA GRASSL BRADLEY, J.                         (concurring).            I join the

majority opinion.             I write separately, however, to address the

presumptions          afforded         a   statute          undergoing       a     constitutional

challenge and the challenger's burden of proof.                                  The Mayos bring

both facial and as-applied challenges to the $750,000 cap on

noneconomic damages for medical malpractice claimants prescribed

by Wis. Stat. § 893.55 (2015-2016); that is, the Mayos assert

the statute is unconstitutional in every circumstance and as

applied specifically to them.                         See State v. Smith, 2010 WI 16,

¶10 n.9, 323 Wis. 2d 377, 780 N.W.2d 90 (discussing difference

between facial and as-applied constitutional challenges).                                           The

burden to prove a statute unconstitutional rests with the party

challenging it.             For many years, this court has described that

burden      as    a    "heavy"         one       because        the     court          presumes    the

legislation       is       constitutional,                 engages    in   every         attempt     to

uphold      it,    and       in    a       facial          challenge,      requires         a     party

challenging a law to prove it "is unconstitutional beyond a
reasonable doubt."               Id., ¶8.            To succeed in a facial challenge,

a party must also show the law cannot be enforced under any

circumstances.             State v. Wood, 2010 WI 17, ¶13, 323 Wis. 2d 321,

780 N.W.2d 63.             I    refer         to    these     elements         of      the    burden

collectively          as    "the       rule"         and    because     it       constitutes        the

current state of the law, I am bound to apply it.

      ¶69    Regardless            of        the           hurdles    the        court          compels

challengers       to       surmount,        a    statute       either      comports        with     the
constitution or it does not.                         Requiring a court to lend almost

                                                      1
                                                                             No.    2014AP2812.rgb


unfettered deference to the legislature seems incompatible with

our    duty         of   ensuring      the    legislature           does    not     exceed        its

constitutional           powers.         Indeed,          imposing     a    burden       of    proof

heavily      weighted        in     favor    of   the       legislature       on        matters    of

constitutional            interpretation          is       an    abdication        of    our     core

judicial        powers      to    exercise      impartial          judgment    in        cases    and

controversies and to say what the law is.                             See generally Gabler

v. Crime Victims Rights Board, 2017 WI 67, ¶37, 376 Wis. 2d 147,

897 N.W.2d 384           (2017).         "[T]he        judiciary    are     to       declare     a

legislative Act void which conflicts with the constitution, or

else that instrument is reduced to nothing."                                James B. Thayer,

The Origin and Scope of the American Doctrine of Constitutional

Law,   7     Harvard        L.    Rev.   129,     139       (1893)     (citing          Marbury    v.

Madison, 5 U.S. (1 Cranch) 137, 178 (1803)).

       ¶70      Although I join the majority, I write separately to

question        the      court's      continued           adherence    to     an    evidentiary

burden     of       proof    when     deciding        a    statute's       constitutionality.

Additionally, I write to clarify that the court's elimination of
rational basis with bite as a standard of review should not be

interpreted as relaxing the level of review applied to statutes

implicating fundamental constitutional rights.                               I agree that it

would be inappropriate to apply rational basis with bite in

reviewing the statutory cap on non-economic damages, but I would

preserve        a    meaningful       standard         of       judicial    review       for     laws

encroaching on fundamental constitutional rights.

                                                  I



                                                  2
                                                                      No.   2014AP2812.rgb


      ¶71    Under current law, we presume the statute in question

is constitutional.          Aicher v. Wis. Patients Comp. Fund, 2000 WI
98,   ¶18,   237 Wis. 2d 99,        613 N.W.2d 849.         We    will    decide

otherwise     only     if     a     challenger         proves        the    statute     is

unconstitutional      beyond       a    reasonable      doubt.         Id.,    ¶19.      A

showing that the statute is "probably unconstitutional" or that

its constitutionality is "doubtful" is insufficient to overcome

the   presumption.          State       v.    Cole,    2003 WI 112,    ¶11,    264
Wis. 2d 520, 665 N.W.2d 328.

      ¶72    A facial challenge requires near-absolute proof that

any application of the statute is unconstitutional.                                But the

"proof" required in such challenges is assuredly not evidentiary

proof——it is a rather mixed bag of concrete and hypothetical

proof sufficient to "establish[] the force or conviction with

which a court must conclude, as a matter of law, that a statute

is unconstitutional."         Dane Cty. Dep't of Human Services v. Ponn

P., 2005 WI 32, ¶18, 279 Wis. 2d 169, 694 N.W.2d 344.

                                             II
      ¶73    Debate   about       the    propriety      of    the     presumption      and

burden traces back centuries, indeed to our nation's founding.

See generally Thayer, supra ¶2, at 140 ("When did this rule of

administration begin?             Very early.") (tracing the history of

heightened deference to legislative acts in the states and the

federal system to the American Revolution).                          In the late 18th

century through the 19th century, both federal and state courts

grounded their approach to determining the constitutionality of
a statute in deference to the legislature.                       Id. at 142-43 n.1

                                              3
                                                                          No.      2014AP2812.rgb


(collecting examples of this rule's application by the United

States      Supreme       Court      and    state     courts    in     Massachusetts,            New

York, New Hampshire, Ohio, Louisiana, and Florida).                                  Among the

expressed rationales for such deference, courts uniformly agreed

that       heightened          deference      preserved        the     essential         balance

between       the        legislature's           law-creating         function        and        the

judiciary's duty to "say what the law is."                           See id.

       ¶74    Arguing          a    case    in    a    Massachusetts         court,       Daniel

Webster identified a principal weakness of the rule, an argument

that persists today:

       [M]embers of the legislature sometimes vote for a law,
       of the constitutionality of which they doubt, on the
       consideration that the question may be determined by
       the judges. . . .    If . . . the judge is to hold it
       valid because its unconstitutionality is doubtful, in
       what a predicament is the citizen placed! . . . [I]f
       the question is not met and decided here [by the
       court]    on     principle,     responsibility   rests
       nowhere. . . . Judicial tribunals are the only ones
       suitable for the investigation of difficult questions
       of private right.[1]
Such "double deference" threatens the Constitution because both

branches punt the issue to the other:                           "While the courts are

deferring      to        the       legislature,       the    legislature        in     turn      is

deferring      to        the    courts.          By   this     ruse,    any     scrutiny         of

legislation         to     ensure      it   is     within      the    just      powers      of    a

legislature         is    avoided."          Randy     E.    Barnett,        Our     Republican




       1
       James B. Thayer, The Origin and Scope of the American
Doctrine of Constitutional Law, 7 Harvard L. Rev. 129, 146
(1893).


                                                  4
                                                                     No.   2014AP2812.rgb


Constitution:          Securing the Liberty and Sovereignty of We the

People 128 (2016).

      ¶75    Like many other states, Wisconsin courts employed the

rule, although the rationale for its adoption was never fully

articulated.           As   early    as    1842,     when    Wisconsin         remained   a

territory,       the   precursor      to     this    court    applied      a    different

variation of the rule whereby "[t]o justify a court in declaring

a law of the legislature unconstitutional, the case must be

clear and manifest."           Norton v. Rooker, 1 Pin. 195, 204 (1842)

(emphasis added); see also Dickson v. State, 1 Wis. 122, 126

(1853)      ("clearly").            Courts       sometimes    equivocated         between

requiring proof that was "clear and manifest" and today's rule

requiring proof "beyond a reasonable doubt," often resulting in

the two standards being equated.                    See, e.g., Smith v. Odell, 1
Pin. 449, 455 (1844) ("The judiciary is a co-ordinate branch of

the   government,       and    has    a    right     to   declare    an    act     of   the

legislature void, when repugnant to the constitution, but it

must be a very clear and unequivocal case to induce a court to
pronounce an act of the legislature unconstitutional.                              When a

judge is convinced that an act is unconstitutional, it is his

duty to set it aside, but he must examine it with every legal

intendment and presumption in favor of its validity.                            He is not

to resort to a forced, rigid or doubtful construction of an act

for the purpose of determining its unconstitutionality.                            Before

the      court     will       declare        an     act      of     the    legislature

unconstitutional, a case should be presented in which there is
no rational doubt." (emphasis added) (citations omitted)); see

                                             5
                                                                 No.       2014AP2812.rgb


also Christopher R. Green, Clarity and Reasonable Doubt in Early

State-Constitutional Judicial Review, 57 S. Tex. L. Rev. 169,

171 (2015) (suggesting that, in some instances, courts took the

two   standards     and      equated       them    "as     alternative            verbal

formulations of the same rule").

      ¶76   In 1861, this court borrowed from the Michigan Supreme

Court in expressing the rule as follows:                 "that to warrant us in

declaring a statute unconstitutional, we should be able to lay

our finger on the part of the constitution violated, and that

the   infraction    should    be    clear    and    free    from       a    reasonable

doubt."     State ex rel. Chandler v. Main, 16 Wis. 398, 415 (1863)

(quoting Tyler v. The People, 8 Mich. 320, 333 (1860)).                              The

precursor to "beyond a reasonable doubt" of "clear and free from

a   reasonable    doubt"   apparently       was    imported      from        a   foreign

jurisdiction.

      ¶77   In   Wisconsin's       early    history,       the   presumption          of

constitutionality could, in theory at least, be rebutted.                            For

example, this court opined that "[i]t follows, logically, that
the legitimacy of legislative regulation . . . must be tested

with reference to appropriateness of ends sought to be attained

and also of means to such ends."                   State ex rel. McGrael v.

Phelps, 144 Wis. 1, 22, 128 N.W. 1041 (1910).                          In practice,

successful rebuttal of the presumption is rare, particularly in

facial challenges, which require the challenger to identify an

unlimited number of circumstances to which the statute may apply

and successfully show the law cannot be enforced in any of them.



                                       6
                                                                                    No.   2014AP2812.rgb


       ¶78       In     federal      courts,       judicial          deference        has       waned    in

recent          decades.            "[T]he       strength          of    the     presumption            [of

constitutionality] has weakened.                              This weakening is suggested

both       by    shifts    in       the    language       that       the      Court       has    used    to

describe the presumption and by the significant modern increase

in     the       rate     at     which       the     Court         has     invalidated            federal

statutes."              Edward       C.    Dawson,        Adjusting        the       Presumption        of

Constitutionality Based on Margin of Statutory Passage, 16 U.

Pa. J. Const. L. 97, 108 (2013).                          No United States Supreme Court

case        since       1984        has      applied          a     strong          presumption         of

constitutionality in challenges to federal statutes.                                              Id. at

109, n.43 ("[W]hile there are nine majority decisions between

1931 and 1984 describing the presumption of constitutionality

afforded          federal           statutes        as     'strong,' . . . no                    majority

decisions          since        1984       mention        a        'strong'         presumption          of

constitutionality").2                      The     rule       seems      to    have        essentially

disappeared from United States Supreme Court jurisprudence.                                             Id.

("The           'beyond         a         reasonable           doubt'          formulation              has
disappeared.").                Our court of appeals noted this in Guzman v.

St.     Francis         Hosp.,        Inc.,        2001       WI     App      21,     ¶4        n.3,    240
Wis. 2d 559,            568,    623 N.W.2d 776,          but      lacking       the       power   to

overrule this court's precedent, it was compelled to apply the

rule.



       2
       The strong presumption of constitutionality has not
reappeared in any United States Supreme Court decision published
in 2013 or thereafter.


                                                    7
                                                                             No.   2014AP2812.rgb


       ¶79     In     its     place,     the         United       States      Supreme       Court

sometimes employs a "plain showing" standard of review:                                      "Due

respect for the decisions of a coordinate branch of Government

demands that we invalidate a congressional enactment only upon a

plain       showing    that     Congress         has      exceeded     its     constitutional

bounds."       United States v. Morrison, 529 U.S. 598, 607 (2000).

Even more recently, the United States Supreme Court harkened

back to a 19th century expression of the standard:                                     "'Proper

respect for a co-ordinate branch of the government' requires

that we strike down an Act of Congress only if 'the lack of

constitutional         authority       to    pass         [the]    act     in      question    is

clearly demonstrated.'"            Nat'l Fed'n of Indep. Bus. v. Sebelius,

567 U.S. 519, 538 (2012) (citing United States v. Harris, 106
U.S. 629, 635 (1883)).

       ¶80     This    court    continues            to   reflexively        apply    the    rule

without any acknowledgement of the United States Supreme Court's

reformulation of the standard.                       See, e.g., Voters with Facts v.

City    of    Eau     Claire,    2018 WI 63,      ¶65,    ___     Wis. 2d ___,       ___
N.W.2d ___ ("All legislative acts are presumed constitutional

and    we    must     indulge    every      presumption           to     sustain     the    law."

(quoting Madison Teachers, Inc. v. Walker, 2014 WI 99, ¶13, 358
Wis. 2d 1, 851 N.W.2d 337)); State v. Grandberry, 2018 WI 29,

¶12, 380 Wis. 2d 541, 910 N.W.2d 214; Blake v. Jossart, 2016 WI
57, ¶27, 370 Wis. 2d 1, 884 N.W.2d 484, cert. denied, 137 S. Ct.
669 (2017) ("A party challenging a statute overcomes the strong

presumption of constitutionality only by demonstrating that the
statute is unconstitutional beyond a reasonable doubt." (citing

                                                 8
                                                                     No.   2014AP2812.rgb


Aicher, 237 Wis. 2d 99, ¶18)); Winnebago Cty. v. Christopher S.,

2016 WI 1, ¶33, 366 Wis. 2d 1, 878 N.W.2d 109, cert. denied sub

nom., Christopher S. v. Winnebago Cty., 136 S. Ct. 2464 (2016)

("Every presumption must be indulged to sustain the law if at

all possible and, wherever doubt exists as to a legislative

enactment's constitutionality, it must be resolved in favor of

constitutionality." (quoting State v. Dennis H., 2002 WI 104,

¶12,   255 Wis. 2d 359,         647 N.W.2d 851)).            The    United      States

Supreme Court will strike down statutes upon a "plain showing"

of their unconstitutionality, or when their unconstitutionality

is "clearly demonstrated."                The latter wording is strikingly

similar to the "clear and manifest" standard applied in very

early Wisconsin case law.

       ¶81    Legal scholarship advocating for a weaker presumption

of constitutionality           (or its elimination altogether) sustains

the ongoing debate over the proper balance of constitutional

powers between the legislature and the judiciary.                             See, e.g.,

Randy Barnett, Restoring the Lost Constitution:                         The Presumption
of Liberty 273 (2003) (arguing that courts should change the

standard      from     a     "presumption       of    constitutionality"             to     a

"presumption      of       liberty"      wherein     the     government,        not       the

challenger,     must       prove   the    "necessity        and   propriety       of      its

restrictions on liberty"); Green, supra ¶8, at 171 (suggesting

that    the    "the    middle       requirement,          clarity,      has    the     best

historical pedigree" and should be the standard).                          They present

many    logical,           practical,      and,      of     greatest          importance,



                                            9
                                                                      No.    2014AP2812.rgb


constitutional      reasons      for    altering        the    burden       of   proof     in

constitutional challenges to statutes.

      ¶82   To begin with, the current standard in Wisconsin is

unworkable,     given     that    a    party      not   only    must    challenge          the

legislature's expressed reasoning behind implementing a statute,

but must also disprove any rational speculation that could be

invoked to support the statute's constitutionality——regardless

of whether the legislature actually relied upon that rationale

in   adopting     it.      See    David       M.     Burke,     The    Presumption          of

Constitutionality        Doctrine      and     the   Rehnquist        Court:     A    Lethal

Combination for Individual Liberty, 18 Harv. J. L. & Pub. Pol'y

73, 86 (1994-95) (a petitioner must show there is no conceivable

interpretation      of    the     Constitution          that    could        support       the

statute);   id.    ("'[I]f       any   state       of   facts    reasonably          may    be

conceived to justify' a legislative determination, then it is

'constitutionally        irrelevant      whether        this    reasoning        in    fact

underlay the legislative decision.'" (first quoting McGowan v.

Maryland, 366 U.S. 420, 426 (1961); then quoting Flemming v.
Nestor, 363 U.S. 603, 612 (1960) (footnotes omitted))); see also

Barnett,    supra        ¶14,    at     228        (asking      rhetorically,          "who

'realistically' is in the best position to present a court with

empirical     information        for     or       against      the     necessity"          and

answering implicitly, the government).                        If the justifications

available   for    a     challenged      law      are   not    tied     to    the    actual

reasons the law was passed, then the constitutional validity of

a statute rests on the imagination of the State's lawyers.



                                             10
                                                               No.    2014AP2812.rgb


       ¶83    It has never been clear why courts choose to apply an

evidentiary burden of proof for establishing guilt in criminal

cases in assessing the constitutionality of a statute.                          This

court previously explained away this concern:

       While this burden of proof is often associated with
       the requisite proof of guilt in a criminal case, in
       the context of a challenge to the constitutionality of
       a statute, the phrase "beyond a reasonable doubt"
       expresses the "force or conviction with which a court
       must conclude, as a matter of law, that a statute is
       unconstitutional before the statute or its application
       can be set aside."
League of Women Voters of Wis. Educ. Network, Inc. v. Walker,

2014 WI 97,   ¶17,    357 Wis. 2d 360,    851 N.W.2d 382     (emphasis

added) (quoting Ponn P., 279 Wis. 2d 169, ¶18).                      If "beyond a

reasonable     doubt"      means   something    different    in     assessing   the

constitutionality of statutes, we should not transfer the exact

same words from a criminal evidentiary standard applied to facts

into an analysis of the law.            See Island Cty. v. State, 955 P.2d
377,    386    (Wash.      1998)    (Sanders,     J.,    concurring)     ("[L]egal

questions are not ordinarily presumptive candidates because the

law is at hand.            Thus, all courts determine legal issues de

novo." (citations omitted)).            In assessing the constitutionality

of a law, the court examines just that:                  the law.     See Appling

v. Walker, 2014 WI 96, ¶18, 358 Wis. 2d 132, 853 N.W.2d 888.                     It

does not examine the law in the same way the finder of fact in a

criminal      trial     evaluates      witness'     factual       testimony     for

credibility or reliability in order to ascertain the defendant's

guilt or innocence.



                                         11
                                                                            No.     2014AP2812.rgb


     ¶84        Rather,     as    the   constitutional              body    vested     with     the

power    to     say   "what       the   law     is,"      the       judiciary       evaluates     a

statute for its fidelity to the constitution, and "an act of the

legislature, repugnant to the constitution, is void."                                   Marbury,

5   U.S.      (1    Cranch)       at    177.         When       a    law    contravenes         the

constitution,         it    is    our    duty        to   say       so.       The    "beyond      a

reasonable         doubt"        standard       interferes           with     this      judicial

responsibility.             Applying     this        standard        places     courts     in    an

absurd position:            We could determine a law is more likely than

not unconstitutional, and we would still uphold it.3                                    We could

even conclude a party has shown clearly and convincingly that a

law is unconstitutional, and still we would sustain it.4                                      This

scheme     of      review    scrambles         the    constitutional           roles     of     the

judiciary and the legislature, making legislators the judges of

their own laws.             "If it be said that the legislative body are

themselves the constitutional judges of their own powers, and

that the construction they put upon them is conclusive upon the

other departments, it may be answered, that this cannot be the

     3
       Reviewing an issue for "proof by a preponderance of the
evidence," i.e., proof that is "more likely than not" true,
encompasses the lowest burden of proof used in ordinary civil
cases.   See Kruse v. Horlamus Indus., Inc., 130 Wis. 2d 357,
362–63, 387 N.W.2d 64 (1986); State v. Wanta, 224 Wis. 2d 679,
693, 592 N.W.2d 645 (Ct. App. 1999).  It requires the trier of
fact to determine the existence of a fact "to a reasonable
certainty by the greater weight of the credible evidence."
Kruse, 130 Wis. 2d at 362–63.
     4
       "This burden, while greater than required in ordinary
civil cases, is not as great as 'beyond a reasonable doubt' used
in criminal cases."   City of Madison v. Geier, 27 Wis. 2d 687,
691, 135 N.W.2d 761 (1965).


                                                12
                                                           No.    2014AP2812.rgb


natural presumption, where it is not to be collected from any

particular provisions in the Constitution."             The Federalist No.

78 at 467 (Alexander Hamilton) (Clinton Rossiter ed., 1961).

The   "beyond     a   reasonable    doubt"   standard   also     disrupts    the

hierarchy    of       laws   by    making    statutes   superior        to   the

constitution.

      The Constitution is either a superior, paramount law,
      unchangeable by ordinary means, or it is on a level
      with ordinary legislative acts, and, like other acts,
      is alterable when the legislature shall please to
      alter it.    If the former part of the alternative be
      true,   then   a  legislative  act  contrary  to  the
      Constitution is not law; if the latter part be true,
      then written Constitutions are absurd attempts on the
      part of the people to limit a power in its own nature
      illimitable.
Marbury, 5 U.S. (1 Cranch) at 177.           Judicial respect for its co-

equal branch, the legislature, cannot amount to surrender of

judicial power or abdication of judicial duty.

      ¶85   The burden of proof in criminal cases purportedly is

rooted in Blackstone's observation that "it is better that ten

guilty persons escape than one innocent suffer."                    4   William
Blackstone, Commentaries *358.          This precept does not translate

in the context of examining a statute's constitutionality:                    Is

it better that the constitution be violated ten times lest one

constitutional law be struck down?             Is it better that we deny

the people's constitutional rights ten times to avoid mistakenly

striking    down      a   single   constitutional   law?         Notably,    the

consequences of upholding unconstitutional laws are not confined

to a single party in a single case.             Rather, failure to strike



                                       13
                                                                     No.       2014AP2812.rgb


down an unconstitutional law harms all of the people of this

state in potential perpetuity.

      ¶86    Employing the "beyond a reasonable doubt" burden of

proof in judging a statute's constitutionality substantiates one

of the Framers' chief concerns:               that Legislatures should not be

the "constitutional judges of their own powers."                           Burke, supra

¶15, at 90 ("[I]n a constitutional system of delegated authority

it   'cannot   be     the   natural     presumption'      that       the        members    of

Congress are to be regarded as 'the constitutional judges of

their own powers . . . .'" (citing The Federalist No. 78, supra

¶17, at 467 (Alexander Hamilton)).

      ¶87    Under    the     current    framework,       in        contrast        to     the

structural separation of powers our framers envisioned, judicial

deference gives the legislature both the pen and the gavel over

their own laws, and imposes a "tremendous burden" on individuals

attempting to limit the constitutional overreach of legislative

power.       Burke,    supra    ¶15,     at    90.     Imposing            a     "beyond    a

reasonable     doubt"       standard    is    currently        at     odds        with    the
constitutional principle that the legislature, not the people,

should be the one to identify the legislature's source of power.

Id. at 84 ("The powers of Congress . . . have as their sole

origin   a   Constitution      which     delegates    and      limits           powers.    It

necessarily follows, then, that the burden lies with Congress to

point to its source of power.").

      ¶88    This court recently reiterated the importance of the

separation of powers in establishing and preserving a government
of, by, and for the people.             Gabler, 376 Wis. 2d 147, ¶39 ("If

                                         14
                                                                         No.    2014AP2812.rgb


the    judiciary         passively    permits         another     branch       to    arrogate

judicial      power      unto    itself,     however         estimable     the      professed

purpose for asserting this prerogative, the people inevitably

suffer. . . . [T]he people lose their independent arbiters of

the law, the balance of powers tips, and the republican form of

government        is     lost.").          We     recently        jettisoned        judicial

deference         long     afforded        to     interpretations              of    law    by

administrative agencies.                 Tetra Tech EC, Inc. v. DOR, 2018 WI
75, ___ Wis. 2d ___, ___ N.W.2d __.                        The time is ripe for this

court to embrace its constitutional duty to protect the people

from encroachments by the legislature on constitutional rights.

       ¶89    A    strong       presumption       of       constitutionality         empowers

legislators to serve as "judges in their own case when a citizen

claims that a law restricting his or her liberty is irrational

or arbitrary."            Barnett, supra ¶7, at 245.                    In Federalist 10,

James Madison warned that "a body of men are unfit to be both

judges and parties at the same time," recognizing that "many of

the    most       important        acts     of        legislation"        are       "judicial
determinations."           The Federalist No. 10, supra ¶17, at 79 (James

Madison).         Serving as the protector of constitutional rights

ultimately rests with "courts of justice, whose duty it must be

to    declare     all     acts    contrary       to    the    manifest     tenor      of   the

Constitution        void.         Without       this,       all   the    reservations       of

particular rights or privileges would amount to nothing."                                  The

Federalist        No.     78,    supra    ¶17,        at    466   (Alexander        Hamilton)

(emphasis added).



                                             15
                                                                            No.    2014AP2812.rgb


       ¶90     Replacing the "beyond a reasonable doubt" burden with

one    requiring           a        "plain        showing"     or     simply       clarity      in

establishing the unconstitutionality of a statute, as the United

States Supreme Court did decades ago, would restore the balance

of power between the judiciary and the legislature in Wisconsin.

Such   a      standard         of    review       would    conserve      the      legislature's

constitutional lawmaking function while reinstating the courts'

role     as    the     "bulwarks             of    a     limited    Constitution        against

legislative encroachments . . . ."                        The Federalist No. 78, supra

¶17, at 469 (Alexander Hamilton).

       ¶91     The    Constitution's               supremacy      over   legislation         bears

repeating:         "the Constitution is to be considered in court as a

paramount law" and "a law repugnant to the Constitution is void,

and. . . courts, as well as other departments, are bound by that

instrument."         See Marbury, 5 U.S. (1 Cranch) at 178, 180.

                                                   III

       ¶92     The    majority          aptly          criticizes    the    Ferdon      court's

application of "rational basis with teeth" to strike the prior
cap    on     noneconomic            damages        for    usurping      the      legislature's

policymaking role.               Majority op., ¶32.               As the State accurately

argued        in     its       amicus         brief,       "the     cap's       level     is    a

quintessentially               legislative          judgment"       which      makes    it     the

prerogative of the legislature to set.                              The cap implicates no

constitutional             rights       whatsoever;          as      plaintiffs'        counsel

conceded at oral argument, the legislature could set the cap at

zero——thereby eliminating the recovery of noneconomic damages
altogether——without                 offending       the    constitution.           Recovery    of

                                                    16
                                                                              No.   2014AP2812.rgb


such damages is a matter of common law, not constitutional law.

The    legislature         retains      full    authority            to    define,    limit,    or

abrogate common law causes of action.                           Aicher, 237 Wis. 2d 99,

¶51.         The      Wisconsin      Constitution              expressly       permits     this.

Majority       op.,      ¶64.     And    because         the    cap       treats    all   medical

malpractice plaintiffs exactly the same, no equal protection or

due process inquiry is necessary.

       ¶93     Because      the    majority         opts       to    apply     rational    basis

review in this case, I would clarify that this lower level of

review is appropriate for laws that confer a benefit, such as

the     system      of     guaranteed      recovery            for        medical    malpractice

claimants we consider here.                    However, when laws are alleged to

impair fundamental constitutional rights, courts must apply a

higher level of scrutiny.                Porter v. State, 2018 WI 79, ___ Wis.

2d ___, ___ N.W.2d __ (R. Grassl Bradley, J., and Kelly, J.,

dissenting).

                                               IV

       ¶94     Wisconsin courts must afford appropriate deference to
legislatures in their lawmaking function.                                 Legislators are the

people's representatives, elected to enact laws that reflect the

policy preferences of the people.                          However, the constitution

imposes limits on that broad power; the legislature may not

enact    laws      that     infringe      constitutional              rights.         Under    our

structural separation of powers, the people task the judiciary

with     the       ultimate       authority         to     declare          legislative       acts

unconstitutional.               The judiciary does not fulfill this duty if
it subordinates its independent judgment to the legislature's by

                                               17
                                                         No.   2014AP2812.rgb


making legislative acts superior to the constitution.              "[T]here

is no liberty, if the judiciary power be not separate from the

legislative."   7     B.   De   Montesquieu,   Spirit   of   the   Laws   152

(Nugent ed., 1823).

    ¶95   I join the majority in upholding the statutory cap on

noneconomic damages in medical malpractice actions set forth in

Wis. Stat.   § 893.55, which does not implicate or offend any

constitutional right.      I write separately to urge this court to

reconsider its application of the "beyond a reasonable doubt"

standard in cases that present constitutional challenges.

    ¶96   I respectfully concur.

    ¶97   I am authorized to state that Justice DANIEL KELLY

joins this concurrence.




                                    18
                                                                         No.    2014AP2812.awb


    ¶98      ANN     WALSH       BRADLEY,        J.    (dissenting).                 After     a

harrowing     and     unimaginable           ordeal      that       resulted         in      the

amputation    of     all     four    of    Ascaris       Mayo's         extremities,         the

majority    denies     Ascaris      and     Antonio      Mayo      95    percent       of    the

recovery to which a jury determined they are entitled.                                       The

majority    restricts        the    Mayos'       recovery     based       on    Wisconsin's

statutory    cap     on    noneconomic         damages       in   medical       malpractice

cases, which it now declares to be constitutional.                                   See Wis.

Stat. § 893.55.

    ¶99      This is not the first time this court has addressed

the constitutionality of a cap on noneconomic damages in medical

malpractice actions.             In Ferdon ex rel. Petrucelli v. Wisconsin

Patients     Comp.    Fund,        the    court       determined         that    a     medical

malpractice    noneconomic          damages      cap    of    $350,000         violated      the

constitutional guarantee of equal protection.                           2005 WI 125, ¶10,

284 Wis. 2d 573, 701 N.W.2d 440.

    ¶100 Ferdon           exhaustively,          and    correctly,         analyzed          the

constitutional infirmities of a damage cap of $350,000.                                      The
only difference between this case and Ferdon is that the medical

malpractice noneconomic damages cap is set at $750,000 rather

than $350,000.

    ¶101 Raising           the     cap    by      $400,000        does     not       fix     the

fundamental constitutional problems with the damage cap that the

Ferdon court identified.             The cap still makes the most severely

injured     bear     the     greatest       burden       in       violation       of       equal

protection.



                                             1
                                                                             No.    2014AP2812.awb


       ¶102 I        agree     with    a    unanimous          court     of        appeals    that

determined that the statutory cap on noneconomic damages remains

unconstitutional.1             The cap imposes "an unfair and illogical

burden only on catastrophically injured patients, thus denying

them the equal protection of the laws."                             Mayo v. Wis. Injured

Patients and Families Compensation Fund, 2017 WI App 52, ¶1, 377
Wis. 2d 566, 901 N.W.2d 782.

       ¶103 Ferdon           identified      several          areas     of     constitutional

infirmity with regard to the $350,000 cap at issue.                                         As the

court      of   appeals       in    this    case          explained,    the        Ferdon    court

concluded that the $350,000 damages cap then at issue lacked a

rational basis because:                (1) the existence or nonexistence of

noneconomic damages caps does not affect doctors' migration; (2)

defensive medicine is not susceptible to accurate measurement

and does not contribute significantly to the cost of health

care; (3) the correlation between noneconomic damages caps and

lower medical malpractice premiums or overall health care costs

is    weak;     and    (4)    the     cap   was       unnecessary       to     the     financial
integrity       of    the     Fund.        Mayo,      377 Wis. 2d 566,          ¶20   (citing

Ferdon, 284 Wis. 2d 573, ¶¶168, 174, 166, 158).

       ¶104 Simply raising the cap from $350,000 to $750,000 does

not     magically       transform          any       of     these     considerations          into



       1
       Although Judge Brash concurred, taking the position that
the damages cap is unconstitutional as applied to the Mayos
rather than facially unconstitutional, the court of appeals was
unanimous that the damages cap violates the constitutional
guarantee of equal protection.


                                                 2
                                                No.   2014AP2812.awb


rational bases for the legislature's action.2   I agree with the

court of appeals' analysis on each point.
    2
       The legislature sets forth the damage cap's objectives in
Wis. Stat. § 893.55(1d)(a). The four bases advanced are:

    1. Protecting access to health care services across
    the state and across medical specialties by limiting
    the disincentives for physicians to practice medicine
    in   Wisconsin,   such   as   the  unavailability   of
    professional liability insurance coverage, the high
    cost of insurance premiums, large fund assessments,
    and unpredictable or large noneconomic damage awards,
    as recognized by a 2003 U.S. [C]ongress joint economic
    committee report, a 2003 federal department of health
    and human services study, and a 2004 office of the
    commissioner of insurance report.

    2. Helping contain health care costs by limiting the
    incentive   to  practice  defensive   medicine,  which
    increases the cost of patient care, as recognized by a
    2002 federal department of health and human services
    study, a 2003 U.S. [C]ongress joint economic committee
    report, a 2003 federal government accounting office
    study, and a 2005 office of the commissioner of
    insurance report.

    3. Helping contain health care costs by providing more
    predictability in noneconomic damage awards, allowing
    insurers to set insurance premiums that better reflect
    such insurers' financial risk, as recognized by a 2003
    federal department of health and human services study.

    4. Helping contain health care costs by providing more
    predictability in noneconomic damage awards in order
    to protect the financial integrity of the fund and
    allow the fund's board of governors to approve
    reasonable assessments for health care providers, as
    recognized by a 2005 legislative fiscal bureau memo, a
    2001 legislative audit bureau report, and a 2005
    office of commissioner of insurance report.

Wis. Stat. § 893.55(1d)(a)1.-4. Although these four reasons are
more detailed, they essentially present the same justifications
that were tested and rejected in Ferdon.     See Mayo v. Wis.
Injured Patients and Families Comp. Fund, 2017 WI App 52, ¶27,
377 Wis. 2d 566, 901 N.W.2d 782.

                                3
                                                                     No.    2014AP2812.awb


      ¶105 First, as did the Ferdon court, the court of appeals

here concluded that the "current noneconomic damages cap is not

rationally     related       to    the   legislative         objective     of   retaining

physicians     in    Wisconsin."          Mayo,       377 Wis. 2d 566,       ¶21.     It

reached      this    conclusion       because        data    demonstrates       that    the

number of physicians participating in the Fund has increased

each year since Ferdon, and that many states with no damages cap

at   all    "actually      have     higher     physician      retention      rates     than

Wisconsin."3        Id.

      ¶106 Second, in accord with the Ferdon court, the court of

appeals here determined that the damages cap is "not rationally

related to the legislative objective of curtailing the practice

of   defensive       medicine."           Id.,       ¶22.      Rather,      the     record

demonstrates that the financial impact of defensive medicine is

not readily measurable, and this has not changed in the time

since Ferdon was decided.                Id.        Further, the requirements that

doctors      have    primary       medical      malpractice      coverage       and    make

contributions to the Fund mean that there is no risk of a doctor
facing personal liability for a judgment.                      Id.   As the court of

appeals     stated,       "[t]his    lack      of    uninsured   personal       liability

would      logically      appear    to   remove        any   incentive     to     practice

'defensive medicine.'"             Id.



      3
       For example, our neighboring state of Minnesota, which has
no damage cap, retains its physicians at a higher rate than does
Wisconsin.   See Ass'n of American Medical Colleges, 2011 State
Physician    Workforce    Data    Book   54-55    (Nov.    2011),
https://www.aamc.org/download/263512/data/statedata2011.pdf.


                                               4
                                                                          No.    2014AP2812.awb


       ¶107 Third,          the     court   of   appeals      concluded         that,   as    in

Ferdon,          "the     record     before      us    does       not     demonstrate        any

correlation         between       medical     malpractice         premiums      and   caps    on

noneconomic damages."                Id., ¶24.        Other jurisdictions, and even

medical malpractice insurers, have also failed to establish such

a connection.           Id.

       ¶108 Finally,           as    the    court     of    appeals       determined,        the

record does not demonstrate that the integrity of the Fund rises

and falls based on the damages cap.                        The Ferdon court observed

that "the Fund has flourished both with and without a cap."

Ferdon, 284 Wis. 2d 573, ¶158.                       This remains true today.                The

Fund's assets have grown, while both claims and payments have

decreased.          As the court of appeals concluded, "[i]t is obvious

that       the    Fund's      financial     solvency        has    not    been    negatively

impacted by claims when, in fact, the Fund's assets have grown."4

Mayo, 377 Wis. 2d 566, ¶25.

       ¶109       Before      concluding,        I    observe      that    the    majority's

analysis and its overruling of                       Ferdon      depart from the time-
honored principle of stare decisis.                           We decided         Ferdon   only

thirteen          years     ago.       "[R]espect          for     prior     decisions        is

fundamental to the rule of law."                           Johnson Controls, Inc. v.


       4
       According to the Fund's 2016 Functional and Progress
Report, as of June 30, 2016, the assets of the Fund totaled over
$1.3 billion, over $878 million of which is surplus. Wisconsin
Injured Patients and Families Compensation Fund, Office of the
Commissioner of Insurance (OCI), 2016 Functional and Progress
Report                                                    13-14,
https://oci.wi.gov/Documents/Funds/IPFCFANNRPT16.pdf.   This is
more than ample to cover the Fund's obligations.


                                                 5
                                                                  No.    2014AP2812.awb


Emp'rs Ins. of Wausau, 2003 WI 108, ¶94, 264 Wis. 2d 60, 665
N.W.2d 257 (2003).

       ¶110 "Stare   decisis   is    the       preferred    course       of    judicial

action    because     it   promotes           evenhanded,    predictable,          and

consistent development of legal principles . . . and contributes

to the actual and perceived integrity of the judicial process."

Id., ¶95.     "The decision to overturn a prior case must not be

undertaken   merely    because      the       composition    of    the     court   has

changed."    Id.; see also Bartholomew v. Wisconsin Patients Comp.

Fund and Compcare Health Servs. Ins. Corp., 2006 WI 91, ¶32, 293
Wis. 2d 38, 717 N.W.2d 216 ("No change in the law is justified

by a change in the membership of the court[.]").

       ¶111 Equal    protection     guarantees        that    people          similarly

situated are treated similarly.                State ex rel. Harr v. Berge,

2004 WI App 105, ¶5, 273 Wis. 2d 481, 681 N.W.2d 282.                         Yet, the

$750,000 damage cap singles out the most severely injured and

treats them differently.         It places the largest burden on them

and guarantees that this specific, vulnerable class of injured
patients will receive but a tiny fraction of the compensation

due.

       ¶112 Only those with the most catastrophic injuries will be

denied a full and fair damages award.                   Under the majority's

analysis, the Mayos will receive merely five percent of what a

jury assessed was due for their noneconomic damages, while those

less severely injured will get 100 percent.                  It makes no sense

that those who are injured most get the least.                     This senseless



                                          6
                                                               No.   2014AP2812.awb


and unequal result is compounded by the lack of a rational basis

for the cap, rendering it unconstitutional.

    ¶113 This     court   got     it     right   in     Ferdon,      as   did   the

unanimous court of appeals in this case.

    ¶114 For      the   reasons    set     forth      above,   I     respectfully

dissent.

    ¶115 I   am    authorized     to     state   that    Justice      SHIRLEY   S.

ABRAHAMSON joins this dissent.




                                       7
    No.   2014AP2812.awb




1